                   Case 1:20-mj-00134-SKO Document 4 Filed 11/25/20 Page 1 of 1


                                  UNITED STATES DISTRICT COURT


                                  EASTERN DISTRICT OF CALIFORNIA




 UNITED STATES OF AMERICA,                                      No. 1:20-mj-00134 SKO

                     Plaintiff,
                                                                DETENTION ORDER
          v.                                                    (Violation of Supervised Release )

 TAMAL JABBAR BRIGGS,

                     Defendant.



       The defendant having been arrested for alleged violation(s) of the terms and conditions of
supervised release; and
       Having conducted a detention hearing pursuant to Federal Rule of Criminal Procedure 32.l(a)(6)
and 18 U.S.C. § 3143(a), the Court finds that:
         The defendant has not met defendant’s burden of establishing by clear and convincing
evidence that defendant is not likely to flee; and/or

       The defendant has not met defendant’s burden of establishing by clear and convincing
        evidence that defendant is not likely to pose a danger to the safety of any other person or the
community if released under 18 U.S.C. § 3142(b) or (c).
          The defendant is to be transported to the Northern District of California as soon as practicable.

         This finding is based on the reasons stated on the record.



Dated:         November 25, 2020                               /s/    Sheila K. Oberto              .
                                                    UNITED STATES MAGISTRATE JUDGE
